Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 4/30/2022.  Claims 1, 20 are amended; and claims 1-20 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 20 recite “wood filler composition is non-aqueous and non-polymeric” and does not find support in the originally filed disclosure.  Specifically, a negative limitation or exclusionary proviso must have basis in the original disclosure.  If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims, see MPEP 2173.05(i).
Claims 2-19 are subsumed by this rejection because of the dependence either directly or indirectly on independent claim 1.

Claim Rejections - 35 USC § 102

Claims 1 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gulino et al (US 3,808,164).
Prior to setting forth the rejection, it is noted that the recitation of "wood filler composition" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Gulino et al and hence the preamble fails to limit the claim. MPEP § 2111.02.
Regarding claim 1, Gulino et al disclose a composition comprising asphalt, shape retaining agents, mineral filler, and heat resistant fibrous material (col. 2, lines 15-21).  See example 3, wherein the composition comprises Gilsonite (i.e. reads on unintahite in present claim 1, see abstract of present application) and limestone (col. 4, lines 42-50).  Examples of fillers include limestone and sand (col. 3, lines 53-56) which reads on sand in present claim 1.  It is noted that composition, of Gulino et al, is free of polymeric material and aqueous medium (i.e. non-aqueous).
Regarding claims 15-17, suitable fillers include sand in amounts ranging from about 60% to about 80% (col. 3, lines 53-56).
Therefore, Gulino et al anticipate the present claims.

Claims 1 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodnefield (US 2,940,942).
Prior to setting forth the rejection, it is noted that the recitation of "wood filler composition" in the preamble (cf. independent claim 1) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Hodnefiled and hence the preamble fails to limit the claim. MPEP § 2111.02.
Regarding claims 1 and 8, Hodnefield discloses a composition comprising Gilsonite mined in the Uintah basin (i.e. reads on unintahite in present claim 1, see abstract of present application; and unintahite from Uintah Basin in present claim 8) and a filler (col. 1, lines 44-48).  Examples of fillers include ground silicious material such as sand if desired for a particular purpose (col. 4, lines 53-59).  It is noted that composition, of Hodnefield, does not require a polymeric material and is free of aqueous medium (i.e. non-aqueous).
Regarding claims 9-13, preferred composition comprises about 28% by weight of gilsonite (i.e. reads on the amount of unintahite in present claims 9-11).  The amount of low-boiling solvent is quite variable according to the desired shipping consistency and is present in amounts of 25 to 100 (col. 5, lines 12-25).  Hence, unintahite is present in amounts as high as about 38% by weight (i.e. reads on amount of unintahite in present claims 12-13).
Therefore, Hodnefield anticipates the present claims.

Claim Rejections - 35 USC § 103

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hodnefield (US 2,940,942) in view of Holcomb (US 2004/0166246 A1).
		The discussion with respect to Hodnefield in paragraph 7 above is incorporated here by reference.  Additionally, Hodnefiled teaches that the compositions are adapted to be applied to a wood (col. 1, lines 17-21), and railroad ties are treated by brushing or spraying (col. 1, lines 54-56).  
		Hodnefield is silent with respect to the wood preservative.
		However, Holcomb teaches a process for reducing the rate of deterioration of wood and appears to have increased strength.  The composition optionally includes a preservative (abstract).  Wood is used for structures such as railroad ties (paragraph 0019).  Wood preservation is a technique of reducing the rate of deterioration of wood by biological agents, damaging sun rays and fire (paragraph 0003).  Examples of preservative include tripotassium citrate (paragraph 0024).  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Holcomb, case law and given that Hodnefield contemplates using its composition to treat wood and railroad ties comprise wood, it would have been obvious to one skilled in art prior to the filing of present application, to include the wood preservative, of Holcomb, such as tripotassium citrate in the composition, of Hodnefield, for preserving wood, absent evidence to the contrary.

Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hodnefield (US 2,940,942) in view of Smith (US 2012/0148857 A1).
		The discussion with respect to Hodnefield in paragraph 7 above is incorporated here by reference.  Additionally, Hodnefiled teaches that the compositions are adapted to be applied to a wood (col. 1, lines 17-21), and railroad ties are treated by brushing or spraying (col. 1, lines 54-56).  
		Hodnefield is silent with respect to the water-repellant and its amount.
		However, Smith teaches preservative treatment of wood using zinc borate (paragraph 0024) which reads on zinc compound in present claims 5 and 7.  The general criterion for water-proofing or water-repellent materials is that they impede the passage of ions or molecules dissolved in water and are permeable to water vapor, so that excess water that might enter the wood in liquid form through a shrinkage crack or check may easily diffuse out later as vapor across a larger surface area and thus not accumulate in the wood to a level potentially hospitable to small life (paragraph 0008) which reads on the water-repellant in present claim 2.  Repeated drying and impregnating with zinc or boron compounds or mixtures thereof to produce zinc borate in varying amounts may be used.  This can be accomplished for wood used in railroad ties (paragraph 0032).  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Smith, case law and given that Hodnefield contemplates using its composition to treat wood and railroad ties comprise wood, it would have been obvious to one skilled in art prior to the filing of present application, to include the water-repellant, of Smith, such as zinc borate in the composition, of Hodnefield, for above mentioned advantages.
		Regarding the amount of water-repellant, it is the examiner’s position that amount of water-repellent amount is a result-effective variable (MPEP 2144.5) since the amount used is dependent on how much water will be absorbed by the wood substrate.  Hence, the choice of a particular amount of water-repellant (such as the amount in present claims) is a matter of routine experimentation and would have been well within the skill level of, and thus obvious to, one of ordinary skill in the art.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hodnefield (US 2,940,942) in view of Sakornbut (US 2,769,730).
		The discussion with respect to Hodnefield in paragraph 7 above is incorporated here by reference.  Additionally, Hodnefiled teaches that the compositions are adapted to be applied to a wood (col. 1, lines 17-21), and railroad ties are treated by brushing or spraying (col. 1, lines 54-56).  
		Hodnefield is silent with respect to the water-repellant and its amount.
		However, Sakornbut teaches a method of treating wood (col. 1, lines 15-19).  Treatment of cellulosic materials with zinc compounds will result in fireproof product, but such compositions are frequently short-lived due to the fact that soluble zinc compounds are easily leached out (col. 1, lines 35-39).  It has now been found that its compositions are effective as water-repellent and fire-retardant preservative compositions if the products are previously treated with ammonia zinc solutions of compounds such as zinc borate (i.e. reads on water-repellant in present claims 2, 5 and 7) which are soluble and enable an effective penetration of zinc compound into the porous wood.  A subsequent drying operation precipitates the zinc (i.e. reads on water-repellent in present claims 2 and 3) in the interstices of the porous article (col. 1, lines 56-68).  The zinc compound is present in amounts of 3 to 12% of the zinc compound (col. 2, lines 6-10) which reads on the amount of water-repellant in present claims 4 and 6.  Therefore, in light of the teachings in Sakornbut, it would have been obvious to one skilled in art prior to the filing of present application, to include the zinc borates and zinc into the composition, of Hodnefield, in overlapping amounts, for above mentioned advantages.
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodnefield (US 2,940,942) in view of Holcomb (US 2004/0166246 A1) and Smith (US 2012/0148857 A1).
Prior to setting forth the rejection, it is noted that the recitation of "wood filler composition" in the preamble (cf. independent claim 20) is deemed to be a statement of purpose or intended use which is not seen to result in any structural difference between the instantly claimed invention and Hodnefiled and hence the preamble fails to limit the claim. MPEP § 2111.02.
Hodnefield discloses a composition comprising Gilsonite (i.e. reads on Gilsonite in present claim 20) and a filler (col. 1, lines 44-48).  Examples of fillers include sand if desired for a particular purpose (col. 4, lines 53-59) which reads on sand in present claim 20.  The compositions are adapted to be applied to a wood (col. 1, lines 17-21), and railroad ties are treated by brushing or spraying (col. 1, lines 54-56).  It is noted that composition, of Hodnefield, does not require a polymeric material and is free of aqueous medium (i.e. non-aqueous).
Hodnefield is silent with respect to the wood preservative and water-repellant
However, regarding wood preservative, Holcomb teaches a process for reducing the rate of deterioration of wood and appears to have increased strength.  The composition optionally includes a preservative (abstract).  Wood is used for structures such as railroad ties (paragraph 0019).  Wood preservation is a technique of reducing the rate of deterioration of wood by biological agents, damaging sun rays and fire (paragraph 0003).  Examples of preservative include tripotassium citrate (paragraph 0024).  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Holcomb, case law and given that Hodnefield contemplates using its composition to treat wood and railroad ties comprise wood, it would have been obvious to one skilled in art prior to the filing of present application, to include the wood preservative, of Holcomb, such as tripotassium citrate in the composition, of Hodnefield, for preserving wood, absent evidence to the contrary
Regarding water-repellant, Smith teaches preservative treatment of wood using zinc borate.  The general criterion for water-proofing or water-repellent materials is that they impede the passage of ions or molecules dissolved in water and are permeable to water vapor, so that excess water that might enter the wood in liquid form through a shrinkage crack or check may easily diffuse out later as vapor across a larger surface area and thus not accumulate in the wood to a level potentially hospitable to small life (paragraph 0008).  Repeated drying and impregnating with zinc or boron compounds or mixtures thereof to produce zinc borate in varying amounts may be used.  This can be accomplished for wood used in railroad ties (paragraph 0032).  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in Smith, case law and given that Hodnefield contemplates using its composition to treat wood and railroad ties comprise wood, it would have been obvious to one skilled in art prior to the filing of present application, to include the water-repellant, of Smith, such as zinc borate in the composition, of Hodnefield, for above mentioned advantages.

Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hodnefield (US 2,940,942) in view of Reade (Moh’s hardness, Feb. 1, 2018).
	The discussion with respect to Hodnefield in paragraph 7 above is incorporated here by reference.  It is noted that sand is particulate in nature and reads on sand particles in present claim 18.
	Hodnefield is silent with respect to shape of sand and Moh’s hardness.
However, Reade teaches that particles may be angular.  An angular (i.e. reads on angular shape in present claim 18) abrasive has sharp edges which provide steep peaks and valleys in another profile thus increasing the surface area and providing an excellent condition for the mechanical bonding of a coating (page 6, section: shape).  The silica sand has a Moh’s hardness of 6-7 (page 4 and reads on Moh’s hardness in present claim 19).  The hardness determines whether particle can provide an anchor pattern on a particular substrate (page 5, section: hardness).  Therefore, in light of the teachings in Reade and given that filler in Hodnefield includes ground silicious material such as sand, it would have obvious to one skilled in art prior to the filing of present application, to use sand having the presently claimed Moh’s hardness and angular shape, for above mentioned advantages.

Response to Arguments

The rejections under 35 U.S.C. 102 and 103 as set forth in paragraphs 5-6 and 10-15, of office action mailed 4/1/2022, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
		While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 14 below).

Applicant's arguments filed 4/30/2022 have been fully considered but they are not persuasive. Specifically, applicant argues that (A) mastic composition is a composition comprising a mastic made from the tree named Pistacia lentiscus and is a resin as reported in US 3366707 A. Further Gulino’s patent indicates that the asphalt mastic is introduced into a mold and composition is cooled lending to the fact that it may be either polymeric or aqueous or both, but at the least polymeric; (B) Hodnefield’s composition is adapted to be provided in a dilution.  The composition must be melted and thinned with a hydrocarbon, being a light mineral solvent, such as paint thinner, mineral spirits or the like, all petroleum hydrocarbons; (C) Each of Hodnefield, Smith and Sakornbut describes treating whole wood item with their compositions as a solution/aqueous while the present composition is dry, non-aqueous and non-polymeric.
With respect to (A), US 3366707 A is not of relevance to Gulino, because Gulino does not teach that its mastic composition is made from tree named Pistacia lentiscus.  Furthermore, the composition, of Gulino, is cooled by circulating water through the mold does not in any way indicate that the composition includes water or it is polymeric and is a conclusory statement.  Additionally, the rejection is based on the composition, of Gulino, prior to the molding process which includes the step of mixing the components.
With respect to (B), preferred solvent in Hodnefield include hydrocarbons and may be of types known as paint thinners, mineral spirits and cleaning solvents.  It is the Office’s position that one skilled in art would know that hydrocarbons are compounds including C and H and do not necessarily have to be polymeric.  For e.g., methane is a hydrocarbon but not a polymeric material.  Applicant has not provided any evidence to support that mineral spirits, paint thinners and cleaning solvents can only be polymeric.
With respect to (C), present claims are drawn to composition that comprises unintahite and sand, and use the transitional phrase “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004), see MPEP 2111.03, with the requirement that it be non-aqueous and non-polymeric.  The primary reference of Hodnefield includes a non-aqueous composition that comprises unintahite (bituminous material) and sand.  Graham v. Deere analysis was done and secondary reference of Smith or Sakornbut independently teach a wood preservative or water-repellent.  It is the Office’s position that it is within the scope of one skilled in art prior to the filing of present application to include only the preservative, such as tripotassium citrate and water-repellant such as zinc borate/zinc into the composition of Hodnefield absent evidence to the contrary.  Case law holds that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764